Citation Nr: 0121947	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  94-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis as secondary to service-connected residuals of a 
shell fragment wound of the right shoulder.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right shoulder, 
Muscle Group I.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1944 
to January 1946.  

A December 1955 rating decision granted service connection 
and an initial noncompensable rating for a shrapnel wound 
scar of the right shoulder since April 1955.  Decisions by 
the Board of Veterans Appeals' (Board) in November 1964, 
January 1976, April 1979, January 1983, and April 1985 
affirmed a total of thirteen rating decisions from September 
1956 to August 1984 that continued the noncompensable rating.  

This appeal is before the Board from later rating decisions 
from the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The November 1993 and October 
1995 rating decisions continued the noncompensable rating for 
a shrapnel wound scar of the right shoulder with muscle 
injury, and an April 1996 rating decision increased the 
rating to 10 percent since August 1993.  The claim for a 
rating in excess of 10 percent remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown , 6 Vet. App. 35, 38 
(1993).  The October 1995 and April 1996 rating decisions 
also denied entitlement to service connection for arthritis 
of the right shoulder with limitation of motion as secondary 
to the service-connected shrapnel wound scar of the right 
shoulder.  

In September 1996, the Board remanded the case to the RO to 
obtain additional medical records and a VA examination and 
medical opinion.  A September 1997 Board decision continued 
the 10 percent rating for residuals of a shell fragment wound 
of the right shoulder, Muscle Group I, and again denied 
entitlement to service connection for arthritis of the right 
shoulder, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  After both parties 
filed a joint motion for remand, the Court vacated the 
September 1997 Board decision and remanded the appeal to the 
Board for readjudication in November 1998.  


In August 1999, the Board remanded the case to the RO to 
obtain additional medical records, original x-ray films, a VA 
orthopedic examination of both shoulders, and a VA medical 
opinion.  In response to the representative's November 2000 
request, the Board also obtained an independent medical 
opinion in March 2001.  This matter is now before the Board 
for readjudication.  

The representative's May 2001 statement raised a claim for 
service connection for a cervical spine disability.  This 
matter is referred to the RO.  


FINDINGS OF FACT

1.  The veteran's current right shoulder arthritis is not 
proximately due to or the result of service-connected 
disability or any in-service event.  

2.  The veteran's right side is his major or dominant side.  

3.  The scar at the center of the right upper trapezium ridge 
is superficial, non-depressed, non-adherent, and non-tender 
with no underlying tissue loss, adhesions, keloid, edema, 
ulceration, or damage to tendons, bones, joints, or nerves.  

4.  Right shoulder muscle strength is good to excellent, and 
rotary movement of the veteran's right shoulder is maintained 
and symmetrical.  

5.  The veteran is able to external rotate his right shoulder 
to above shoulder level.  

6.  The objective medical evidence does not show crepitation, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing.  


CONCLUSIONS OF LAW

1.  Right shoulder arthritis was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right shoulder, 
Muscle Group I, are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.56, 4.71a, 
Diagnostic Code 5201, 4.73, Diagnostic Code 5301, 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the available service medical 
records and the available post-service medical records, 
including original x-rays, from the identified health care 
providers.  The veteran received VA examinations in August 
1955, January 1964, August 1975, October 1993, April 1997, 
and February 2000.  He received VA medical opinions in April 
1997 and February 2000 and an independent medical opinion in 
March 2001.  He filed at least nine medical certificates from 
five private examiners and well over twenty lay statements 
from June 1955 to May 2001.  He failed to report for a 
scheduled hearing in August 1964, and he declined at least 
seven opportunities for hearings after August 1964.  From 
November 1956 to October 1996, the RO periodically mailed at 
least nine letters to the veteran informing him of the 
evidence needed to substantiate his claims.  Twenty-seven 
rating decisions and statements of the case from December 
1955 to July 2000 and seven Board decisions and remands from 
November 1964 to August 1999 repeatedly informed the veteran 
of the evidence needed to substantiate his claims.  The duty 
to assist is not a one-way street.  If the veteran wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claims 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  


Entitlement to service connection for right shoulder 
arthritis as secondary to service-connected residuals of a 
shell fragment wound of the right shoulder

The veteran contends that current right shoulder arthritis 
was caused by service-connected residuals of a shell fragment 
wound of the right shoulder.  While the record includes no 
detailed description of the original injury, a small (1/4" by 
1/4") scar was identified on the superior mid-portion of the 
right shoulder and a foreign body was palpated beneath the 
scar at the 1955 VA examination.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

To establish service connection on a direct basis, the 
veteran must present medical evidence of current right 
shoulder arthritis, of incurrence or aggravation of right 
shoulder arthritis in service, and of a nexus between in-
service right shoulder arthritis and current right shoulder 
arthritis.  See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. 
Cir. 1997).  

Certainly, the medical evidence indicates that the veteran 
currently has right shoulder arthritis.  A valid claim 
requires proof of a present disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The August 1975 and October 
1993 VA x-rays revealed osteoarthritis of the right 
acromioclavicular joint, and the February 2000 VA x-rays 
revealed hypertrophic or posttraumatic arthritis of the right 
shoulder.  

The medical evidence does not show diagnosis or treatment for 
right shoulder arthritis in service, and it is not otherwise 
contended.  No musculoskeletal defects were noted at the 
January 1946 separation examination, and service medical 
records do not otherwise mention arthritis.  In fact, none of 
the detailed examination reports from January 1946, August 
1955, February 1957, November 1963, January 1964, or June 
1974 mention arthritis.  The first report of arthritis 
appeared in August 1975, approximately 29 years after 
service.  

The veteran claims that his current right shoulder arthritis 
is secondary to residuals of the shell fragment wound of the 
right shoulder.  To establish service connection on a 
secondary basis, the veteran must present medical evidence 
that current right shoulder arthritis is proximately due to 
or the result of service-connected residuals of a shell 
fragment wound of the right shoulder, which is his only 
service-connected disability.  If service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2000).  

Although the veteran currently has right shoulder arthritis, 
service connection cannot be granted on a secondary basis.  A 
preponderance of the evidence, including opinions from three 
VA examiners and one independent medical examiner, outweigh 
the opinions from three private examiners.  

In support of service connection, three private examiners 
were neutral or supportive of the veteran's contentions.  In 
April 1978, a private physician, E.B., M.D., stated that the 
veteran associated right shoulder pain with a previous 
injury.  He rendered an ambiguous impression of rheumatic 
arthritis and "to eliminate the possibility of a sequela as 
a result of his trauma" in World War II.  In June 1981 and 
February 1984, Dr. E.B. did not mention arthritis but noted 
that the veteran himself reported chronic right shoulder pain 
attributed to service-connected injuries sustained in World 
War II.  Unfortunately, the last two statements are not 
credible evidence.  Neither expresses an opinion by the 
examiner but rather records history obtained from the 
veteran.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In October 1995, a 
second private physician, P.L., M.D., stated that he had 
examined and treated the veteran's right shoulder numerous 
times and found a missile track through important muscle 
groups in the right shoulder.  Dr. P.L. opined that 
osteoarthritis of the right acromioclavicular joint was 
proximately due to residuals of an alleged shrapnel wound, 
including an old injury of Group I extrinsic muscles of the 
right shoulder girdle.  In November 1999, a third private 
physician, A.A., M.D., stated that he had examined and 
treated the veteran's right shoulder several times and found 
that missile shrapnel had penetrated the important muscle 
group.  Dr. A.A. opined that osteoarthritis of the muscle 
group was secondary to a gunshot wound.  

In contrast, the August 1975 VA physician opined that 
osteoarthritis of the right acromioclavicular joint had no 
etiological relationship to the scar of the shell fragment 
wound or retained metal foreign body.  After examination of 
the veteran's muscles and scars in April 1997, a second VA 
physician, a specialist in orthopedic surgery, opined that 
arthritis was not secondary to the shrapnel wound.  Instead, 
the VA orthopedic surgeon opined that right shoulder pain was 
possibly due to degenerative osteoarthritis of the right 
shoulder.  In February 2000, a third VA physician, another 
specialist in orthopedic surgery, examined the veteran's 
joints and opined that right shoulder arthritis was not 
caused by the service-connected shrapnel wound injury.  The 
third VA physician supported his opinion by noting that 
February 2000 VA x-rays revealed no marked difference between 
the injured right shoulder and the uninjured left shoulder.  
If anything, the previously wounded right arm and shoulder 
were more muscular than the uninjured left shoulder.  

In March 2001, in response to the representative's November 
2000 request, the Board obtained an independent medical 
opinion to resolve the conflict between the three private and 
the three VA medical opinions.  The independent medical 
examiner (IME) was a specialist in surgery of the shoulder, 
who worked at a university medical center unrelated to the 
VA.  The IME reviewed the veteran's entire medical records, 
including previous VA and private examination reports and 
original x-rays, and provided a detailed medical history and 
independent medical opinion.  The IME opined that there was 
no verifiable evidence that the small shrapnel fragment could 
have resulted in glenohumeral arthritis.  The IME supported 
his opinion by noting that the shrapnel wound could not have 
gained access to the brachial plexus or supra-scapular nerve 
because the wound did not seem to penetrate the trapezium 
muscle and that it seemed impossible for the shrapnel 
fragment to have caused traumatic disruption to the rotator 
cuff because the fragment did not gain access to the sub-
acromial space.  The IME found no evidence of neurological 
injury because the veteran had no atrophy in the major muscle 
groups of his right arm or shoulder, which would have 
occurred had there been a neurological injury to the supra-
scapular nerve or any other portion of the brachial plexus.  
Without evidence of neurological injury and without obvious 
evidence that the shrapnel wound resulted in a traumatic 
disruption of the rotator cuff, the IME said that he could 
confidently state that glenohumeral arthritis could not have 
resulted from the shrapnel wound to the right trapezium area.  
The IME opined that the veteran's rotator cuff disease was 
instead the result of aging because recent x-rays showed the 
same degree of arthritis in the previously injured right 
shoulder and the uninjured left shoulder.  The IME indicated 
that medical opinions from private Drs. P.L. and A.A., which 
attempted to relate arthritic acromial-clavicular 
articulation to a neurological injury, were entirely 
inconsistent with the accepted theory of degeneration within 
the acromial-clavicular joint.  

The IME opinion concurs with the three VA opinions and 
outweighs the three private medical opinions from physicians 
who failed to provide bases for their opinions.  Such failure 
of the private medical opinions goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  If anything, private Dr. E.B. stated that it was 
only possible that rheumatic arthritis was related to an 
injury in World War II.  In addition, private Drs. P.L. and 
A.A. stated that there was a missile track through an 
important muscle group in the right shoulder but did not 
identify the muscle group or show how they reached such a 
conclusion.  None of the private doctors reviewed the entire 
claims folder, including medical reports from other 
examiners, or explained why recent x-rays showed arthritis in 
the uninjured left shoulder to the same degree as it appeared 
in the previously injured right shoulder.  In contrast, the 
March 2001 IME reviewed the entire claims file, including the 
private medical opinions in support of the veteran's claim, 
and provided a thorough and detailed report that cited 
verifiable medical evidence in support of the IME opinion.  
In assessing the probative value of a medical opinion, the 
Board may consider the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-449 (2000).  

Entitlement to service connection for right shoulder 
arthritis must be denied because a preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right shoulder, Muscle Group 
I

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

For the veteran to prevail in his claim for a rating in 
excess of 10 percent, the evidence must show that his 
service-connected disability has caused greater impairment of 
his earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2000).  The rating for 
a physical disability must be considered from the point of 
view of the veteran working or seeking work and the ability 
of the veteran's body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment and self-support.  See 38 C.F.R. 
§§ 4.2, 4.10 (2000).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2000).  

In December 1955, the RO initially rated residuals of a shell 
fragment wound of the right shoulder, Muscle Group I, under 
the criteria of Diagnostic Code 7805 for limitation of 
function from other scars.  Examiners at the January 1964 and 
subsequent VA examinations stated that the veteran's right 
side is his major or dominant side because he signs his name 
with his right hand.  In April 1996, the RO increased the 
rating to 10 percent under the criteria of Diagnostic Code 
5301 for muscle injuries of Group I muscles.  Given the 
diagnoses and findings of record, the Board will consider 
whether a rating in excess of 10 percent is warranted under 
the criteria of Diagnostic Codes 5201, 5301, 7803, 7804, and 
7805 since the veteran filed the claim for an increased 
rating in April 1992.  

The veteran's disability is currently rating under the 
criteria of Diagnostic Code 5301.  Injury of Muscle Group I 
affects function of the upward rotation of the scapula, 
elevation of the arm above shoulder level, and the extrinsic 
muscles of shoulder girdle: (1) trapezius; (2) levator 
scapulae; and (3) serratus magnus.  Moderate muscle injury of 
Muscle Group I of the dominant shoulder warrants a 10 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5301 (2000).  
Moderate disability involves a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint include service department 
record or other evidence of in-service treatment for the 
wound, and record of consistent complaint of one or more of 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement, particularly lowered threshold of fatigue after 
average use affecting the particular functions controlled by 
the injured muscles.  Objective findings show entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  See 38 C.F.R. § 4.56(c)-(d) (2000).  
Moderately severe injury of Muscle Group I of the dominant 
shoulder warrants a 30 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2000).  Moderately severe disability of 
muscles involves a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, record of consistent complaint of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement, and 
if present, evidence of inability to keep up with work 
requirements.  Objective findings show entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56(c)-(d) (2000).  

A rating higher than 10 percent is not warranted because the 
veteran has no more than moderate disability of Muscle Group 
I.  The medical evidence does not show a through and through 
or deep penetrating wound by a small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, sloughing of soft parts, or intermuscular scarring 
or objective findings of entrance or exit scars indicating 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound left side.  The scar at the center of the right 
upper trapezium ridge was superficial, non-depressed, non-
adherent, and non-tender at the August 1975 VA examination.  
Although the October 1993 and April 1997 VA examiners noted 
that the Group I trapezius muscle had been penetrated and the 
October 1995 private examiner noted loss of normal muscle 
substance and firm resistance, the veteran's scar was barely 
visible and non-tender, and there was no underlying tissue 
loss, adhesions, keloid, edema, ulceration, or damage to 
tendons, bones, joints, or nerves in October 1993, April 
1997, and February 2000.  Service department records and 
other evidence do not show hospitalization for a prolonged 
period for treatment of a wound because the veteran's 
musculoskeletal system was normal at the January 1946 
separation examination, and medical records are silent about 
any hospitalization for right shoulder problems.  Although 
the veteran has consistently complained of right arm 
weakness, loss of power, and fatigue, tests of strength and 
endurance compared with the sound left side do not 
demonstrate positive evidence of impairment of the right 
shoulder and arm.  Although the October 1995 private examiner 
stated that the veteran had severe muscle impairment 
according to tests of strength and endurance, muscle strength 
was normal at the previous VA examination in October 1993 and 
good at the following VA examination in April 1997.  The 
veteran's muscle strength was exceptional and his right upper 
extremity was actually more developed than his left upper 
extremity in February 2000.  The veteran does not have 
impairment of coordination or uncertainty of movement because 
there was no abnormal movement in February 2000.  The 
February 2000 x-ray further demonstrated that rotary movement 
was maintained and symmetrical on the right and left sides.  
A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Code 5301.  

The veteran's disability was previously rating under the 
criteria for scars.  A rating higher than 10 percent is not 
available, however, for scars of the shell fragment wound of 
the veteran's right shoulder under the criteria of Diagnostic 
Codes 7803 and 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804 (2000).  Other scars are rated on limitation of 
function of the part affected, which is in this case is the 
veteran's right shoulder and arm.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).  Therefore, the Board will 
consider whether an increased rating is warranted under the 
criteria for limitation of motion of the veteran's right 
shoulder and arm.  

With respect to a shoulder disability, limitation of motion 
of the major arm to 25 degrees from the side warrants a 
40 percent evaluation.  Limitation of motion of the major arm 
to midway between the side and shoulder level warrants a 30 
percent evaluation.  Limitation of motion of the major arm at 
the shoulder level warrants a 20 evaluation.  38 C.F.R. 
§ 4.71a,  Diagnostic Code 5201 (2000).  Where evaluation is 
based on limitation of motion, as it is under Diagnostic Code 
5201, the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  

A rating higher than 10 percent is not warranted for 
limitation of motion of the right arm.  The worst range of 
motion since April 1992 was flexion to 80 degrees, abduction 
to 90 degrees, external rotation to 30 degrees, and internal 
rotation to 30 degrees at an April 1997 VA examination.  Even 
then, the veteran's right arm was not limited to shoulder 
level, to midway between the side and shoulder, or to 
25 degrees from the right side of his body because he was 
able to external rotate to 30 degrees above shoulder level.  
His range of motion has actually improved because, as 
recently as February 2000, he was able to flex to 180 degrees 
above shoulder level and external rotate to 90 degrees above 
shoulder level.  Although a private examiner noted limitation 
of right shoulder motion in August 1993 and limitation of arm 
motion to midway between the side and shoulder level and, at 
the same time, to 25 degrees from the side in October 1995, 
these two examination reports were inadequate because they 
failed to define the range of motion.  If a report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (2000).  

The veteran has consistently complained of right shoulder 
pain on movement or during weather changes and difficulty 
using his right arm to lift items since August 1955, and VA 
examiners noted pain beyond the measured ranges of motion in 
April 1997 and February 2000.  The veteran's functional loss 
and pain do not, however, support an increased rating.  
Muscle strength was good in October 1993 and April 1997.  In 
February 2000, muscle strength was excellent, and there was 
no abnormal movement.  The objective medical evidence since 
April 1992 also does not show crepitation, swelling, 
deformity, atrophy of disuse, instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, and weight-bearing.  A rating higher than 10 
percent is not warranted under Diagnostic Code 5201.  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that residuals of the shell fragment wound of the right 
shoulder, Muscle Group I, markedly interfere with employment 
or cause frequent hospitalizations.  The veteran has been 
able to use his right shoulder and arm since service because 
they are more developed than his left shoulder and arm.  


ORDER

Entitlement to service connection for right shoulder 
arthritis is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right shoulder, Muscle Group 
I, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

